      Case 3:15-cv-01319-JCH Document 203-8 Filed 02/15/19 Page 1 of 3




                                                                                     Geoffrey Sigler
                                                                                     Direct: +1 202.887.3752
                                                                                     Fax: +1 202.530.9635
                                                                                     GSigler@gibsondunn.com




February __, 2019


VIA UPS OVERNIGHT

[Address]

Re:    Notice Pursuant to 28 U.S.C. § 1715 of Proposed Class Action Settlement

Dear [Mr./Madam Attorney General]:

I write to you on behalf of Aetna Inc. and Aetna Life Insurance Company (collectively
“Aetna”), which are defendants in the certified class action Meidl v. Aetna Inc. et al.,
currently pending in the United States District Court, District of Connecticut (Civil Action
No. 15-cv-1319 (JCH)), before the Honorable Judge Janet C. Hall. Pursuant to the Class
Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715, Aetna is notifying you of a
proposed settlement of the class action.

The following is a brief description of the litigation covered by the proposed settlement,
which is described in greater detail in the enclosures. Plaintiffs in this action assert federal
claims under the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001,
et seq., challenging Aetna’s decisions not to cover Transcranial Magnetic Stimulation
(“TMS”) for the treatment of major depression, based on a conclusion that it was unproven,
experimental, and investigational, prior to July 29, 2016. Aetna denies all of these claims,
but has agreed to settle the action to avoid the risks inherent in further litigation. The class
consists of all Aetna plan members that from September 3, 2009 through July 29, 2016 were
denied coverage for TMS for the treatment of major depression on the ground that TMS was
experimental, investigational, or unproven. The class includes both persons whose post-
service claims for reimbursement were denied and persons whose pre-service requests that
Aetna confirm coverage for TMS were denied. This class definition, and additional
information about the scope of the litigation and settlement, are described in greater detail in
the enclosures.




                                                                                            6735875.1
      Case 3:15-cv-01319-JCH Document 203-8 Filed 02/15/19 Page 2 of 3




February __, 2019
Page 2



Notice and Enclosed Copies of Settlement Materials

Pursuant to 28 U.S.C. § 1715(b), enclosed please find a disk containing the following
materials (in Adobe Acrobat (.pdf) format) relating to the proposed settlement, many or all of
which are also available through the Internet on the Court’s PACER web site
(https://ecf.ctd.uscourts.gov/cgi-bin/login.pl):

       (1) the settlement agreement between the parties, including the proposed class
           member notices and other exhibits;

       (2) the motion for preliminary approval filed by the parties with the Court on
           February 15, 2019, as well as the proposed preliminary approval order;

       (3) the proposed final approval order and judgment; and

       (4) the original and amended complaints, as well as the Court’s class certification and
           summary judgment rulings;

Other Agreements

Pursuant to 28 U.S.C. § 1715(b)(5), there are no settlements or other agreements
contemporaneously made between class counsel and counsel for Aetna relating to the actions
and class covered by the settlement agreement, other than the settlement agreement and
related exhibits and filings on the enclosed disk.

Hearing Dates

The parties filed their motion for preliminary approval on February 15, 2019. The Court has
/ has not set a hearing for that motion on _____. Requests to opt out, objections, and other
filings related to the settlement will be due by deadlines to be set by the Court. The Court
also has / has not set a fairness / final approval hearing on the settlement on ____. In the
event the Court reschedules any of these deadlines or hearings, you may find this information
by visiting the PACER online docket for the action at https://ecf.ctd.uscourts.gov/cgi-
bin/login.pl.

Estimated Class Information

Pursuant to 28 U.S.C. § 1715(b)(7)(A), it is not feasible to provide the names of class
members who reside in your State or Territory. Instead, pursuant to 28 U.S.C.
§ 1715(b)(7)(B), Aetna is providing a reasonable estimate, based on currently available and
readily accessible information, of the number of class members in the class residing in your




                                                                                        6735875.1
      Case 3:15-cv-01319-JCH Document 203-8 Filed 02/15/19 Page 3 of 3




February __, 2019
Page 3



State or Territory and the estimated proportionate share of the claims of such members to the
entire settlement.

Aetna’s estimates for each State or Territory are based on claim and preauthorization request
data that Aetna produced to plaintiffs’ counsel, subject to a protective order in the litigation
and in connection with confirmatory discovery for this settlement. Based on this data,
Aetna’s estimates for your State or Territory are as follows:

             •   Estimated number of class members in your State: [____]

             •   Estimated proportionate share of claims, based on the estimated number of
                 class members in your State divided by the total estimated number of class
                 members nationwide: [____]

If you have any questions regarding these materials, please do not hesitate to contact me by
phone at (202) 887-3752 or by email at gsigler@gibsondunn.com.

Sincerely,



Geoffrey Sigler
Enclosure(s)


cc:    Alex Gesch




                                                                                          6735875.1
